DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 16 recites the limitation of "a program.” The specification, at paragraph [0101], defines or exemplifies the program as one stored in memory (i.e. ROM or RAM).  Thus under the broadest reasonable interpretation of "program" the claim is directed toward non-statutory type computer-readable storage media such as transitory signals and propagating waves.  Applicant is advised to amend the respective claims to exclude such transitory embodiments (i.e. consider adding non-transitory structure) to render the claims statutory.




Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 are indefinite and unclear as written.  For claim 2, is the “image of the single object” now the first image, meaning the first image is an image of a single object? What then is meant by “an image of a single object is displayed using the first image in the first display region and the first image in the second display region”.  Is the first image displayed in duplicate in the first and second regions, meaning a duplicate of the single object? Or is part of the single object or the first image displayed in each region?  Claim 2 is lacking clarity for one of ordinary skill to know what is being claimed. 
Claim 3 is also unclear.  What is meant by: wherein the single object image is divided into the first image in the first display region and the first image in the second display region? Because Applicant uses the same claim term “the first image”, is this a duplicate of the object in each region? If so, what is divided? And how is this different than claim 2? There is a possible 112(d) rejection but since the claims are unclear as written, it is unclear and indefinite if claim 3 further limits claim 2, and how.  

Claim 4 is rejected based on its dependency. 
Clarification and correction are required. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (U.S. Patent Application Publication No. 2016/0364904 A1; cited in Applicant’s IDS).

	Regarding claim 1: 
	Parker teaches: an information processing apparatus (claim 20, system), comprising: 
	a control unit (claim 20, application processor) that controls a display device (claim 20, a HMD) to display a first image in a first display region and a second display region, respectively (paras. 13-15, the HMD can display images (i.e. a first image) in a left and right-eye display region, respectively) (alternatively, this is also taught by display regions corresponding to slices for a device operating on a raster-scan basis, see paras. 22-23), 
	which are adjacent to each other and have mutually different display timing (pars. 13-15 and 28, the left and right display have their own controllers corresponding to mutually different display timing) (alternatively, this is also taught by the HMD operating on a raster scan basis, each slice corresponding to a first and second display region, see paras. 22-24), 
	so that the first image is superimposed over a real space as seen by a user of the display device (paras. 12-15 and 26-29 in combination with para. 3, augmented reality images are superimposed over real space), and 
	that controls the display device to transform the first image in the first display region and the first image in the second display region on a basis of changes in position posture information relating to the display device (paras. 15-18 and 21-30, transforms the image based on current pose (positional and rotational orientation) of the HMD. See also Figs. 4-5).


	Regarding claim 11:
	Parker further teaches: the information processing apparatus according to claim 1, wherein a boundary between the first display region and the second display region is provided substantially parallel to a scanning direction of a raster scan (see e.g. paras. 21-24).


	Regarding claim 15: see also claim 1
	Parker teaches: an information processing method executed by a computer (claim 1, method executed by a system), comprising: 
	The method steps correspond to the functions performed by the apparatus of claim 1.  Thus, the same rationale for rejection applies. 
	

	Regarding claim 16: see also claim 1
	Parker teaches: a program for causing a computer (para. 57) to realize: 
	The program steps cause the computer to perform the functions of the apparatus of claim 1.  Thus, the same rationale for rejection applies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Parker.

	Regarding claim 2:
	Parker further teaches: the information processing apparatus according to claim 1, wherein an image of a single object is displayed using the first image in the first display region and the first image in the second display region (see e.g. paras. 13-17 and 25-29, images are displayed. Parker is not particularly limited with respect to imagery to be displayed, whether captured by image sensors or computer  At least one embodiment includes an image of a single object using the first image in the first and second display regions.). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Parker in view of same to have obtained the above. The motivation would be to have creative flexibility for image display. 


	Regarding claim 3:
	Parker further teaches: the information processing apparatus according to claim 2, wherein the single object image is divided into the first image in the first display region and the first image in the second display region (see paras. 22-23, dividing an image by slices per raster scan teaches the above feature. The examiner is interpreting claim 3 to have a single object divided into the first and second display regions, rather than a duplicate of the single object in each display region). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Parker in view of same to have obtained the above. The motivation would be to have creative flexibility for image display.
	

	Regarding claim 4:
Parker further teaches: the information processing apparatus according to claim 2, wherein the position posture information includes forecasting information relating to forecasting results of the position posture of the display device, and 
	the control unit controls the display device to transform the first image in the first display region and the first image in the second display region on a basis of the forecasting information (see e.g. claims 2-4 and paras. 36-48).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Parker in view of same to have obtained the above. The motivation would be to provide a more continuous image stream for users who are in motion. 


	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied reference, in view of same, to have obtained: the information processing apparatus according to claim 1, wherein the position posture information includes first position posture information, second position posture information, and third position posture information, 
	the first position posture information is information which is acquired at a first time point, the second position posture information is information which is acquired at a second time point after the first time point, and the third position posture information is information which is acquired at a third time point after the second time point, and 
	the control unit controls the display device to display the first image which is obtained by transforming a second image acquired on a basis of the first position posture information, on a basis of the second position posture information and the third position posture information, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Parker teaches that obtaining changes in rotation (i.e. posture information) at different times are known (i.e. first, second and third posture information acquired at first, second and third time points respectively). See e.g. Parker, claims 1, 2, 5 and paras. 20-23 and 35-43 and Fig. 4.  
	Re: a first, second and third time point with first through third position posture information, respectively, see Fig. 4 and paras. 41-42, the 3 times being times A, I and J, or a first, second and subsequent time.  Further support for obtaining 3 postures at 3 different times can be found at para. 21 and 48, which teaches continually warping the texture based on head rotation updates (first, second and third posture information).
	Parker also teaches image transformation on the basis of the obtained posture information (see e.g. Figs. 4-5), whereby the image can be include an AR overlay rendered to reflect the user’s current pose (see e.g. para. 15).  The transformation of an AR overlay corresponds to Applicant’s claimed second image, as defined by Applicant’s specification at para. 28.  
	Modifying Parker, such that first through third posture information acquired at first-third times are used for image transformation, also per Parker, is all of taught, suggested and obvious over the prior art. 

	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied reference, in view of same, to have obtained: the information processing apparatus according to claim 5, wherein the control unit controls the display device to substantially maintain continuity between 
	the first image in the first display region which is obtained by transforming part of the second image on the basis of the second position posture information, and the first image in the second display region which is obtained by transforming part of the second image on a basis of the third position posture information, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  

	Regarding maintaining continuity, see e.g. para. 48 which teaches employing a tear correction process whereby a compositor uses the head rotation quaternion estimated for the end edge of the previous slice as the head rotation quaternion for the leading edge of the next slice, and thereby smoothing rotation transitions between slices to reduce or minimize tearing artifacts.  This correspond to Applicant’s claimed substantially maintained continuity.  
	The prior art included each element recited in claim 6, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 7:
the information processing apparatus according to claim 6, wherein the control unit controls, on the basis of the second position posture information and the third position posture information, 
	a first transformation amount of the second image which corresponds to the first display region and 
	a second transformation amount of the second image which corresponds to the second display region, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The above discussion with respect to claim 6 applies here. Applicant’s claim 7 corresponds to one embodiment of processing slices, per Parker, as first and second display regions, using second and third posture information, taken at different times, to perform transformation on two slices, using interpolation to smooth rotation transitions between slices, as per para. 48. 
	The prior art included each element recited in claim 7, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also 


	Regarding claim 8:
	Parker teaches: the information processing apparatus according to claim 7, wherein the control unit renders the first transformation amount and the second transformation amount at a boundary between the first display region and the second display region substantially the same (see para. 48, using the head rotation quaternion estimated for the end edge of the previous slice as the head rotation quaternion for the leading edge of the next slice).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Parker in view of same to have obtained the above. The motivation would be to smooth transitions between slices (Parker, para. 48).  


	Regarding claim 9:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied reference, in view of same, to have obtained: the information processing apparatus according to claim 5, wherein the control unit generates the second image in a frame buffer on the basis of the first position posture information and 
	controls the display device to display the first image which is obtained by transforming, on the basis of the second position posture information and the third position posture information, the second image generated in the frame buffer, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Parker teaches that generated images, and/or images that have been transformed based on posture information, can be stored in frame buffers (see para. 29).  This corresponds to generating the second image on a frame buffer on the basis of the first position posture (see above mapping to claim 5; and Applicant’s specification, para 45 for claim interpretation guidance).  The above claimed displaying step is also taught by Parker per transformation images, which can be in frame buffers (Parker, para. 29), based on posture information, as mapped above in claim 5. 
	The prior art included each element recited in claim 9, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



	Regarding claim 10:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied reference, in view of same, to have obtained: the information processing apparatus according to claim 5, wherein the control unit generates the second image in a frame buffer that has a larger region than a whole display region of the display device which includes the first display region and the second display region, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Parker does not have any narrowing limitations with respect to the size of framebuffer, and in fact teaches that the size can be flexible (see e.g. para. 54). Modifying Parker, I view of itself, such to include a frame buffer that has a larger region that the entire region of the display device, is one embodiment within the teachings of Parker.  Moreover, one would also be motivated to make this modification because distorted textures and/or transformed images are being stored in addition to images prior to transformation, which would also constitute a larger region than the whole display region.  Such a modification would have been within the purview of one of ordinary skill, per Parker. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also .



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Saeedi (U.S. Patent Application Publication No. 2013/0100362 A1). 

	Regarding claim 14:
	The applied reference to claim 1 does not proactively teach claim 14. 
	In analogous art, Saeedi teaches: the information processing apparatus according to claim 1, wherein the information processing apparatus is an optically transmissive head-mounted display (para. 23).  
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Parker in view of Saeedi to have obtained the above. The motivation would be to be accommodate curved surfaces for display technology (Saeedi, para. 23).   




Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to region processing of images with user/device orientation as a factor. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613